                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUSAN GALINIS, et al.,                             Case No. 09-cv-04980-SI
                                   8                         Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO
                                   9               v.                                       SEAL AND DENYING MOTION IN
                                                                                            LIMINE AS MOOT
                                  10     BAYER CORPORATION, et al.,
                                                                                            Re: Dkt. Nos. 148, 151
                                  11                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On September 20, 2019, plaintiffs Richard and Susan Galinis filed an administrative motion

                                  14   to file under seal portions of their motion for leave to file for summary judgment and corresponding

                                  15   motion for summary judgment. Dkt. No. 148. The Court hereby GRANTS plaintiffs’ motion to

                                  16   seal.

                                  17           Also on September 20, 2019, plaintiffs filed a motion in limine as to defendant’s preemption

                                  18   defense. Dkt. No. 151. Considering the Court’s Order Staying Deadlines pending settlement (dkt.

                                  19   no. 171), the Court DENIES plaintiffs’ motion in limine as MOOT without prejudice to renew it if

                                  20   the stay is lifted.

                                  21

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: February 18, 2020                          ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
